IN THE UNITED STATES DISTRICT COUR'I`
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

J()HNNY HARKNESS, #0586~18 ZA,
Plaintiff,
v. CIVIL CASE NO. 3:18~€V-1577-S-BK

ERIC THOMPSON,
Defendant.

OUDCO'JOOUDOOQUJOO'JC»OO

ORI)ER ACCEPTING FINI)INGS, CONCLUSI()NS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate lodge made Findings, Concinsions, and a Recommendation
in this case. No objections Were tiled. 'i`he Court reviewed the proposed findings, conclusions
and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge.

lT iS THEREFORE ORDERED that that Plaintift"s claim seeking to dismiss the pending
state criminal case is DISMISSED WITHOUT PREJUDICE as barred by the l’otmger‘
abstention doctrine and that his wrongful-sale claim is DISMISSED WITH PREJUDICE for
failure to state a claim under 28 U.S.C. § l9lSA(b)(l).

The Court prospectively CERTIFIES that any appeal of this action would not be taken
in good faith See 28 U.S.C. § 1915(a)(3); FED. Rt APP. P. 24(3)(3). ln support ofthis
certification, the Court adopts and incorporates by reference the Magistrate Judge’s Findings,
Conclusions, and Recomrnendation. See chgh v. Taylor, 1 17 F.Bd 197, 202 and n.Zl (Sth Cir.
1997). Based on the Findings and Recoinmendation, the Court finds that any appeal of this

action Woulcf present no legal point of arguable merit and Would, therefore, be frivolous

 

Howm-'d v. Kz'ng, 707 F.2d 2l5, 220 (Sth Cir. 1983) (per curiam).] ln the event of an appeal,
Plaintift` may challenge this certification by filing a separate motion to proceed informa pauperis

on appeal With the Clerl< of the Court, U.S. Court of Appeals for the Fifth Circuit. See Baugh,

117 P.?,d ar 202; FED. R. APP. P. 24(3)(5).

SO ORDERED this¢t"¢y ofOctober, 2018.

 

Ul\'ll'l`ED STATES DISTRICT JUDGE

 

l Federal Rule of Appellate Procedure 4(a) governs the time to appeal an oi'der. A timely notice
of appeal must be filed even if the court certifies an appeal as not taken in good faith.

 

